Exhibit 10.46

 

LOGO [g476466ex10_47logonew.jpg]

 

          Thomas M. Marra August 30, 2010       President and Chief Executive
Officer

Daniel R. Guilbert

2524 Saddlebrook Drive

Naperville, IL 60564

Dear Dan:

We are very excited at the prospect of your accepting our offer as Executive
Vice President of Retirement Services for Symetra Life Insurance Company. With
your experience, track record and drive for results, we look forward to your
joining our team. In this position, you will report to me, the President and
CEO.

Our offer includes the following elements:

Base Salary:

Your salary will be $14,423.08 each bi-weekly pay period, equivalent to $375,000
annually.

Annual Incentive Bonus:

Your target bonus under the Annual Incentive Bonus (AIB) will be 50% of your
annualized base salary. Your bonus can range from 0% to 200% of your target
based on Company performance and your individual performance. However, for the
2010 plan year you will receive your full target bonus of $187,500 in March,
2011.

Long Term Incentive:

You will also participate in the Symetra Financial Corporation Equity Plan. At
commencement of your employment, you will receive a long-term incentive grant
for the three-year 2010-2012 performance cycle with a grant value of $500,000.
The grant will be split 70/30 between Performance Units and Restricted Stock.
You will receive 3,500 Performance Units that have an initial value of $100 per
unit and grow in value each year by the Company’s modified operating return on
equity. The earned value of the Performance Units at the end of 2012 will vary
from 0% to 200% of target based on the Company’s average annual modified
operating ROE. The target is 12%. At 7% or less, the earned value of the
Performance Units will be 0% of target, and at 17% or more, the earned value
will be 200% of target. In addition, you will receive shares of Restricted Stock
valued at $150,000 that will vest on December 31, 2012. The actual number of
shares will be determined by the closing price of SYA on your start date. These
grants are subject to all of the terms and conditions of the Performance Unit
Award and Restricted Stock Award Agreements, including “double-trigger” change
in control protections. We would expect you to be eligible for similar annual
grants in future years.

Options:

To further incentivize you to create great results for the shareholders of
Symetra, you will be granted options to purchase 300,000 shares of Symetra
common stock with an exercise price of $28 per share. These options will cliff
vest on June 30, 2017 and will expire on June 30, 2018. This is intended as a
one-time grant.

Sign-On Bonus:

We will provide a bonus of three payments of $250,000 (gross) to be made in May
2011, May 2012 and May 2013. You must be an employee of Symetra on these dates
to receive these payments.

 

¨   

Symetra Financial Corporation • 777 108th Avenue NE • Bellevue, WA 98004-5135

Mailing Address: PO Box 34690 • Seattle, WA 98124-1690 • Phone (425) 256-8245

 

1



--------------------------------------------------------------------------------

Relocation:

The company will reimburse you for the moving of your household goods (packing,
unpacking and transportation for up to two autos). The company will also pay
non-recurring closing costs (excluding real estate broker commissions) related
to the sale and purchase of a home as a result of your relocation to the
Bellevue vicinity. You will also receive an amount of $200,000 (gross) to assist
with various relocation expenses. The foregoing benefits and reimbursements
provided during any calendar year will not affect the benefits and
reimbursements to be provided to you in any other calendar year, and the right
to such benefits and reimbursements cannot be liquidated or exchanged for any
other benefit and will be provided in accordance with IRC Section 409A and the
regulations thereunder. Further, in the case of reimbursement payments, such
payments will be made to you promptly and no later than the last day of the
calendar year following the calendar year in which the underlying cost or
expense is incurred.

Benefits:

From your first day of employment, you will be eligible to participate in
Symetra’s contributory health, dental and insurance plans, and 401(k) plan. You
will also accrue vacation at a rate of 20 days per year.

Severance:

In the event your employment with Symetra is terminated by Symetra for reasons
other than cause during your first two years of employment, you will receive
separation pay equal to two times base salary and one times your target Annual
Incentive Bonus, provided you execute and not rescind Symetra’s standard
Agreement and Release (“Agreement”), which the company will provide to you
within 10 days of your termination date. You must sign your Agreement within 45
days of receipt of the Agreement, and payment shall be made within 20 days of
our receipt of your executed Agreement. Should your employment be terminated by
Symetra at some later date you will receive severance in accordance with the
prevailing practice of the company at that time.

Symetra is making this offer of employment based in part on your representation
that you are not currently subject to a written employment contract or any
restrictive covenants with a former employer that you would be violating when
performing your responsibilities for Symetra. You may not bring any confidential
or proprietary information from any former employer to Symetra, or use to the
benefit of or disclose to Symetra any such information at any time.

This offer is contingent upon receipt of satisfactory references and the
successful completion of background checks which may include criminal,
education, and past employment. The officer title is subject to approval by the
board of directors of Symetra Life Insurance Company. Also, there is no intent
in this letter to establish or imply a contract of employment. Our policy is
that no representative of the company or employee has the authority to make any
pre-employment agreements or employment contracts which would imply guarantees
of minimum length of employment.

We are very excited about your role in Symetra’s future. I truly look forward to
working with you to help make Symetra the premier company in the industry.

 

Sincerely,   Agreed,

LOGO [g476466ex10_47sig.jpg]

 

  Tom Marra  

/s/ Daniel R. Guilbert

President and CEO   Daniel R. Guilbert

 

2